DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response field on 04/29/2022 has been fully considered in preparing for this Office action.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for receiving data, means for determining, means for detecting an adjustment amount, means for communicating, means for generating a data signature in claims 37-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant has acknowledged this claim interpretation but no action was taken; therefore, it is maintained in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-12, 16-17, 19-22, 26-30, 34-35, 37-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso et al. (US. Patent App. Pub. No. 2015/0016693) in view of Morin (US. Patent App. Pub. No. 2009/0225189) further in view of Yamada (US. Patent App. Pub. No. 2017/0132784).
As per claim 1, Gattuso teaches a method of data processing, comprising: 
receiving data including a plurality of data bits, the data being associated with at least one data source (Fig. 3, step 302, receiving captured image. The captured image is digital image, thus including a plurality of bits); 
determining whether at least a portion of the data corresponds to priority data, the priority data being within a region of interest (ROI) (Fig. 3, steps 312 and 324, see ¶ [32-34]); and 
detecting an adjustment amount of the received data (see further Morin below) when at least a portion of the data corresponds to the priority data (Fig. 3, step 326, ¶ [35], “Establishing the camera parameter setting(s) base on the ROI that includes the highest priority detected face tends to improve the quality of the image of that face in the captured image”), the data being displayed or stored based on the detected adjustment amount (Fig. 3, step 330, ¶ [37], storing captured image).  
Gattuso does not expressly teach detecting an adjustment amount of the received data. However, Gattuso does teach adjusting the camera parameter to improve the quality of captured image as addressed above.
Morin teaches a similar method of improving image quality in a region of interest (¶ [1] referring to Fig. 1) and adjust image sensor parameters in each of the plurality of regions of interest (¶ [7]) similar to that of Gattuso, wherein the method further comprises detecting an adjustment amount of the received data when at least a portion of the data corresponds to priority data (see ¶ [8], “…minimum pixel resolution, pixel exposure time, and pixel gain are adjusted in each region of interest based on the selection”, and also ¶ [22]. It can be inferred from the cited paragraphs that the data in the region of interest corresponds to priority data since higher resolution and other parameters are adjusted and executed in the selected regions of interest as compared to the non-region of interest shown in Fig. 5, ¶ [28]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Morin into the method as taught by Gattuso as addressed above, the advantage of which is to improve the image recognition reliability of different ROIs (¶ [28]).
The combined Gattuso-Morin fails to explicitly teachProcopio Ref. 129025-020UT131Qualcomm Ref. No. 206231 determining whether the adjustment amount of the received data is less than or equal to a data adjustment threshold.  
However, Yamada, in a similar field of endeavor as shown in Fig. 3 and 4, Yamada teaches determining whether the adjustment amount (Fig. 9, ¶ [106]) is less than or equal to a data adjustment threshold (step s54, ¶ [109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Yamada to the combined method of Gattuso and Morin to determine the adjust limit of the region of interest.
(Examiner’s note: the claim language is at best understood by the examiner since the claimed “adjustment amount” and “adjustment threshold” are not clearly defined. See further Response to Arguments below).
As per claim 2, the combined teachings of Gattuso, Morin, and Yamada also includes wherein the priority data is safety data (Morin, Fig. 3, ¶ [26] and Fig. 7, ¶ [30]).  Thus, claim 2 would have been obvious over the combined references for the reason above.
As per claim 3, the combined Gattuso-Morin-Yamada also teaches wherein the safety data is displayed at an upper layer of a display (at best understood by the examiner as being on top of the non-ROI shown in Fig. 4 of Morin), the safety data being displayed as one or more safety pixels, the ROI being a portion of the display (i.e. the ROI 405 and 410 showing safety data as shown in Fig. 4 of Morin).  Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, the combined Gattuso-Morin-Yamada substantially teaches wherein the one or more safety pixels correspond to one or more opaque pixels (see Morin, Fig. 4, i.e. the safety pixel data in regions 405 and 410 are not transparent). Thus, claim 4 would have been obvious over the combined references for the reason above.
As per claim 9, as addressed, the combined teachings of Gattuso, Morin and Yamada impliedly teach wherein the data is displayed when the adjustment amount is less than or equal to the data adjustment threshold, the data being displayed at a display (see Yamada, Fig. 9, when there is no need to generate a second region of interest, the data of the ROI is displayed as described in ¶ [91]). Thus, claim 9 would have been obvious over the combined references for the reason above. 
As per claim 10, although the combined Gattuso-Morin-Yamada does not expressly teaches wherein the data is stored when the adjustment amount is greater than the data adjustment threshold, the data being stored in at least one of a memory or a buffer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so because as addressed in claim 1, Gattuso does teach storing the region of interest in a memory as shown in Fig. 3. Thus, claim 10 would have been obvious over the combined references for the reason above. 
As per claim 11, as addressed in claim 1 above, the combined Gattuso-Morin-Yamada does teach wherein the adjustment amount is detected based on at least one detection algorithm since the claim language does not specify what algorithm is implemented. Thus, claim 11 would have been obvious over the combined references for the reason above.
As per claim 12, as addressed in claim 1 referring to Fig. 3, step 330 of Gattuso, the combined Gattuso-Morin-Yamada also teaches communicating the data based on the detected adjustment amount.  
As per claim 16, as addressed in claim 1, the combined Gattuso-Morin-Yamada wherein the at least one data source corresponds to the ROI.  
As per claim 17, the combined Gattuso-Morin impliedly teach teaches wherein the adjustment amount is detected by a display processing unit (DPU) (Gattuso, by display 220 of Fig. 2, ¶ [22]).  
Claim 19 is similar in scope to claim 1 as addressed above, with the incorporation of memory and processor, which is also taught by the combined references Gattuso, Morin and Yamada (see Gattuso, Fig. 2). Claim 19 is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 26, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 27, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 28, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Claim 29, which is similar in scope to claim 11 as addressed above, is thus rejected under the same rationale.
Claim 30, which is similar in scope to claim 12 as addressed above, is thus rejected under the same rationale.
Claim 34, which is similar in scope to claim 16 as addressed above, is thus rejected under the same rationale.
Claim 35, which is similar in scope to claim 17 as addressed above, is thus rejected under the same rationale.
Claim 37, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 38, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 39, which is similar in scope to claim 12 as addressed above, is thus rejected under the same rationale.
Claim 41, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso et al. (US. Patent App. Pub. No. 2015/0016693) in view of Morin (US. Patent App. Pub. No. 2009/0225189) further in view of Yamada (US. Patent App. Pub. No. 2017/0132784), and further in view Knight et al. (US. Patent App. Pub. No. 2017/0098332, “Knight”).
As per claim 5, the combined Gattuso-Morin-Yamada fails to explicitly teach wherein each of the one or more safety pixels is associated with alpha information, the alpha information including at least one of a foreground alpha value or a background alpha value.  
However, it is well known in the art to apply foreground or background alpha value to the image in the region of interest. One of such is disclosed in Knight as described in ¶ [155-157].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Knight in combination with the method as taught by the combined Gattuso-Morin-Yamada, the advantage is to make the image is visible or not depending on the alpha value.
Claim 23, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.

Claims 6, 13-15, 18, 24, 31-33, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso et al. (US. Patent App. Pub. No. 2015/0016693) in view of Morin (US. Patent App. Pub. No. 2009/0225189) further in view of Yamada (US. Patent App. Pub. No. 2017/0132784), and further in view of Gulati et al. (US. Patent App. Pub. No. 2020/0198466, “Gulati” hereinafter).
As per claim 6, the combined Gattuso-Morin-Yamada does not expressly teach wherein the adjustment amount is detected based on at least one detection algorithm, the at least one detection algorithm corresponding to at least one cyclic redundancy check (CRC).  
However, in a very similar method of prioritizing regions of interest for processing safety critical image areas (Fig. 2A-C, and 3, and ¶ [7]), Gulati further teaches the above feature see ¶ [36], “…determine integrity check values (ICVs) for each display ROI in the user selected set of display ROIs.  An ICV may be any type error detecting value, such as a hash, checksum, cyclic redundancy check (CRC), multiple input signature register (MISR), etc. computed based on the image data”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Gulati in combination with the combined method of Gattuso, Morin, and Yamada, the advantage is to detect any error in the ROIs (¶ [36]).
As per claim 13, as addressed, the combined teachings of Gattuso, Morin, Yamada, and Gulati also teach generating a data signature for the received data based on the adjustment amount of the received data (Gulati, ¶ [36], e.g. generating CRC, etc. for ROI).  Thus, claim 13 would have been obvious over the combined references for the reason above.
As per claim 14, the combined Gattuso-Morin-Yamada-Gulati further teaches wherein the data signature for the received data is compared to a data signature for processed data (Gulati, ¶ [37] and [41]).  Thus, claim 13 would have been obvious over the combined references for the reason above.
As per claim 15, as addressed in claim 13, the combined Gattuso-Morin-Yamada-Gulati further teaches wherein the data signature for the received data is a cyclic redundancy check (CRC) signature.  Thus, claim 15 would have been obvious over the combined references for the reason above.
As per claim 18, although not explicitly taught by the combined Gattuso-Morin-Yamada, Gulati, as recited above, does teach wherein the adjustment amount is detected based on at least one detection algorithm, the at least one detection algorithm corresponding to at least one multiple-input signature register (MISR) or at least one exclusive OR (XOR) algorithm (Gulati, ¶ [7] recited above).  Thus, claim 18 would have been obvious over the combined references for the reason above.
Claim 24, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 31, which is similar in scope to claim 13 as addressed above, is thus rejected under the same rationale.
Claim 32, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.
Claim 33, which is similar in scope to claim 15 as addressed above, is thus rejected under the same rationale.
Claim 36, which is similar in scope to claim 18 as addressed above, is thus rejected under the same rationale.
Claim 40, which is similar in scope to claim 13 as addressed above, is thus rejected under the same rationale.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso et al. (US. Patent App. Pub. No. 2015/0016693) in view of Morin (US. Patent App. Pub. No. 2009/0225189) further in view of Yamada (US. Patent App. Pub. No. 2017/0132784), and further in view of Gulati et al. (US. Patent App. Pub. No. 2020/0198466), and further in view of Hara (US. Patent App. Pub. No. 2018/0240397).
As per claim 7, the combined Gattuso-Morin-Yamada-Gulati does not expressly teach wherein the at least one CRC includes at least one polynomial, the at least one polynomial being programmable or configurable.  
However, Hara teaches a method of checking integrity of an image utilizing a CRC value (see ¶ [69-71]), wherein the method further teaches the CRC includes at least one polynomial, the at least one polynomial being programmable or configurable (see ¶ [94-95]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Hara into the combined the combined Gattuso-Morin-Yamada-Gulati, the advantage is to reduce processing load (¶ [100]).
Claim 25, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-25, 27-37, and 39-41 have been considered but are moot because the new ground of rejection is based on the newly combined references to address the added limitation. 
On additional note, according to the amendment and based on the discussion of the previous interview, the examiner contacted the Attorney of record, Greg Boger on June 17, 2022 for some clarification of the claim language to expedite the prosecution. Since neither of the claimed “adjustment amount of the received data” and the “adjustment threshold” is defined to facilitate understanding of the invention, these limitations could be rendered indefinite. No immediate result was made, but Applicant would consider the suggestion in the next response.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611